Citation Nr: 1601696	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of an eye injury.

2. Entitlement to service connection for headaches, including secondary to                  eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1959 to April 1961, and from        June 1961 to July 1969.  

This case is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in St. Petersburg, Florida.  A Travel Board hearing was held February 2015.  Following the hearing, the Board remanded the claims in April 2015.  

The Board  revises the issue of service connection for headaches to include secondary service connection due to the eye injury.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2015 VA medical opinion is closer to what is required to evaluate whether an eye condition is related to service, including accidental chemical exposure.  Yet the opinion did not fully consider if the Veteran's condition pre-existed service and then was aggravated, as the Board requested.  The rationale was not complete given the multiple examinations in service and the various findings.  Wide variations in visual findings were reported, including a period where amblyopia in one eye, where vision could not be corrected, but later, this is not reported and there are visual corrections as to both eyes.  To the extent any of these findings are due to refractive error, that should be set out.  These issues should be addressed with a supplemental opinion.    

The evidence is not complete to decide service connection for headaches.              Neither the January 2010 VA examination report nor August 2015 supplemental opinion take into account that the Veteran was seen for headaches on a recurring basis in service, and so re-examination is required.                             

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most recent VA outpatient treatment records, and associate them with the               Veterans Benefit Management System (VBMS) electronic claims file.

2. Provide the Veteran one further opportunity to identify any private treatment records for an eye condition and/or headaches from prior to 1999, and then obtain additional records based on the information he indicates.  If any requested records are unavailable, document this fact and notify the Veteran of inability to obtain these records,               in accordance with 38 C.F.R. § 3.159(e).

3. Then return the claims folder to the VA examiner who provided the August 2015 medical opinion on the cause of eye problems, and request a supplemental opinion.  
The examiner is requested to first state whether                      the Veteran had an eye condition that pre-existed entrance into service, in particular amblyopia, as found in the right eye in May 1959 within two weeks of service entrance.  It should also be noted whether any refractive error was present at the time of entry into service.

If amblyopia pre-existed service, opine whether             that condition was aggravated (permanently worsened)         in service.  If not, state whether the condition at least as likely as not (50 percent or greater probability)                    was incurred in service, or is otherwise related to service.

Also state whether any other distinct eye condition           at least as likely as not was incurred in service, or is otherwise related to service.  In providing this and all other opinions on etiology, take into proper consideration the notation on the April 1969 separation examination of "Eye tr. = wear glasses" (to the extent this refers to incidence of "eye trauma").  The various visual changes noted in service treatment records should be described.  To the extent there are findings of refractive error, those findings should be noted.

If the August 2015 examiner is not available, or is          no longer employed by VA, provide the file to a similar situated examiner for review and/or schedule the Veteran for examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above.

4. Schedule the Veteran for a VA examination preferably with a neurologist pertaining to headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.  

The examiner is requested to first state whether                      the Veteran had headaches that pre-existed entrance into service (see notation at separation of "migraine headaches since childhood").  If so, then opine whether that condition was aggravated (permanently worsened)                         in service.  If not, state whether the condition at least as likely as not (50 percent or greater probability)                    was incurred in service, or is otherwise related to service.  Review the prior VA examination findings from             January 2010 and August 2015, which addressed etiology, but did not properly consider the considerable history in service of recurrent headaches.  

Also, if there is indication yet that the Veteran in all likelihood has service-connected eye disability, then opine whether headaches are secondarily related to the eye condition.  Consider both whether the eye condition initially caused and/or chronically aggravated the headaches.  

The VA examiner must provide a complete and thorough rationale for all conclusions reached.

5. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.             §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

